internal_revenue_service appeals_office south pine island road suite fiantation fl release number release date date date vil a org name cortified mail dear jtrustee department of the treasury person to contact employee id number refer reply to ap area team cd in re eo revocation ein c ein uil ono required to be filed last day to file a petition with the united_states tax_court ane gue this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c effective date our adverse determination was made because we have determined you are not operated exclusively for exempt purposes described in sec_501 you have failed to establish that you are operated for a public purpose rather than for the benefit of private interests such as your trustees and their family members in addition your net eamings have inured to the private benefit of one or more of your trustees or advisory trustees we have also determined that even if you were described in sec_501 cx3 you are a private_foundation described in sec_509 rather than a supporting_organization described in sec_509 sec_1 cx3 -1 d i of the income_tax regs provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of named exempt purposes even if a court concludes that no prohibited inurement of eamings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred 92_tc_1053 citing 71_tc_202 upon a conclusion that relevant facts reveal private benefit the organization will not qualify as operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes american campaign academy v commissioner t c pincite contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax retums on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 'f you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was maiied to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you shouid contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements 'f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter co sincerely lhade pol charies fisher appeals team manager internal_revenue_service tax_exempt_and_government_entities_division sw 6th court plantation fl date 20xx org ad dress certified mail - return receipt requested department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask or taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely ks scharman exempt_organization senior revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx12 legend org organization name state bm-4 board members xx date founder-1 founder-2 founder-3 rounder address address state bm-1 bm-2 bm-3 co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-8 city city compantes issues whether the tax exempt status of the org hereinafter org as an organization described under r c sec_501 should be revoked effective january 20xx because it was not operated exclusively for charitable purposes and because its earnings inured to the benefit of private individuals and shareholders in the alternative whether the org should be classified as a private_foundation effective january 20xx since it does not meet the requirements of sec_509to be classified as other than a private_foundation facts org was created with a declaration of trust by founder-1 founder-2 and founder-3 collectively called the trustees each being a founder’ on august 19xx the trust claimed creation for the purpose of establishing an organization which is described in sec_501 and sec_509 a the specified supported organizations were listed as follows n o w r o o n co-1 city state co-2 city state co-3 city state co-4 city state co-5 city state co-6 city state co-7 city state the trust agreement provided that the above seven organizations were to be referred to in the trust agreement as the supported organizations the dissolution clause provides upon the dissolution of the supporting_organization trustees shall distribute all remaining assets of the trust estate to one or more of the supported organizations which are then duly qualified under code sec_509 or which are code sec_509 organizations to be used for one or more exempt purposes within the meaning of code sec_501 c the trust instrument stated that at no time may the number of trustees who are not disqualified persons as defined in code sec_4946 be less than a number which is one more than the number of disqualified persons then serving as trustees the declaration of trust included language whereby the supporting_organization is prohibited from engaging in any activities that are not in furtherance of the purposes as found under a and shall not operate to support or benefit any organization other than the supported_organization the declaration of trust further provides that each year so long as it meets the integral part test the trust may vary the amount of support department of the treasury - internal_revenue_service of i ssees’s s s form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org the trust states that org shall maintain a significant involvement in the supported_organization to the extent that the supported_organization will ensure attentiveness because the program it funds will depend upon its support schedule no or exhibit year period ended 20xx12 department of the treasury - internal_revenue_service of ts form 886a department of the treasury- internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 the control of org is assured by the trust declaration not to reside with any person that may be considered a disqualified_person as described under code sec_4946 the trust clearly states that no part of org's activities shall be in furtherance of a purpose other than supporting or benefiting one or more of the supported organizations moreover the trustees shall be entitled to reasonable_compensation to administer the trust extra compensation_for unusual or extraordinary services and reasonable expenses to administer the trust estimated to be dollar_figure the form_1023 application_for_exemption_from_federal_income_tax was signed by founder-1 trustee on august 19xx for the org with the assurances contained in the trust operation no part of the activities of the supporting_organization shall be in furtherance of a purpose other than supporting or benefiting one or more of the supported organizations and at no time shall the supporting_organization be controlled directly or indirectly by one or more disqualified persons as defined in code sec_4946 the internal_revenue_service approved org for exempt status on march 20xx with a definitive ruling letter the representations made by the org to obtain exemption are as follows w b o w r p a o o the primary purpose of org was to provide a scholarship fund for graduating seniors of the co-1 city state founder-1 will contribute during her lifetime sufficient assets to fund the scholarship and perhaps other charitable activities upon her death she may leave additional funds to these named charities the organization will pay of its income to the co-1 fora scholarship the school has complete control_over the scholarship and since the org solely provides the money in effect the school has control_over the scholarship and indirectly the organization support will be received in the form of gifts in the amounts of dollar_figure during the years 19xx 20xx and 20xx1 a footnote on this page states that no activities will occur until after the organization receives exemption from the irs other than de minimus charges the sole use of funds will be dollar_figure for scholarships and dollar_figure for legal accounting and miscellaneous expense when the irs requested confirmation of the lack or presence of any activities being performed org responded by stating that the current bank statement was unavailable and the most recent bank statement of december 19xx showing a balance of dollar_figure was still correct by letter dated march 20xx org was recognized by the service as exempt from federal_income_tax under sec_50 a because it is described in sec_501 and classified as an organization that is not a private_foundation because it is described in sec_509 contributions to the organization all donations to the organization were made by founder-1 as follows 19xx 20xx 20xx dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service of form 886a department of the treasury- internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx 20xx 20xx total dollar_figure in 19xx 20xx and 20xx the org founder- beneficiary see details below life_insurance_policy on 1's life the organization sold the policy to her son in 20xx for dollar_figure when he became the in premiums on a anization paid dollar_figure trustees none of the trustees had an founder-1 is the mother of y connection with or were appointed by the supported organizations trustee bm-1 she shared a residence with trustee founder-2 board_of trustees19xx 20xx 20xx 19xx founder-1 address founder-2 address founder-3 address founder-2 address founder-1- address founder-2 address founder-1 address founder-2 address _ founder-2 address founder-1 address founder-1 address 20xx 20xx - founder-3 - address founder-3 address founder-3 address founder-3 address _ bm-i city svate bm-2- address bm-2 address bm-2- address bm-1 city state lity state bm- - advisory board members bm-3 bm-3 bm-3 bm-3 bm-3 bm-4 bm-4 bm-4 bm-4 bm-4 income and expenses on form_990 of department of the treasury - internal_revenue_service form_990 analysis arr form_886 a department of the treasury - internal_revenue_service name of taxpaye rt explanation of items org schedule no or exhibit year period ended 20xx12 revenue part -1 contributio tax line part - dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 19xx_ 20xx investments 20xx 20xx of contributions were from founder-1 20xx 20xx totals dollar_figure stmt states ‘sale of life ins policy for csv date ross receipts from asset sale total cash receipts final dollar_figure total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 19xx 20xx 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure co-2 co-2 part ii shows 20xx totals grants and allocations accounting fees legal fees travel life_insurance statemen ‘org is the sole _ witha market_value funds to distributed per t part iv - 45b year end cash o l life_insurance _ to bm-1 office for dollar_figurecash surrender_value on xx total cash dollar_figure relationship with supported organizations department of the treasury - internal_revenue_service of rr form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org org made the following grants to the designated supported organizations for their scholarship funds coo-1 dollar_figure co-2 20xx 20xx 20xx 20xx 20xx the above grants to the designated supported organizations did not confer benefits on insiders to the organization or to family members of insiders to the organization no other grants were made the organization did not share disclose or transmit financial information with co-1 or with co-2 life_insurance_policy in 19xx org purchased a life_insurance_policy issued by co-8 policy policy on the life of trustee founder-1 the insurance agent who wrote the policy was trustee bm-2 the decision to purchase the policy by the organization was reflected in the august 9xx minutes org was the beneficiary of the policy originally the policy was for dollar_figure but in 20xx the organization had the benefit reduced to dollar_figure which resulted in lower premiums the organization paid all the premiums due on the policy in 19xx 20xx and 20xx in the amounts of dollar_figure dollar_figure and dollar_figure respectively for a total of dollar_figure this amount is just slightly less than the dollar_figure in contributions made by founder-1 to the organization in 19xx 20xx and 20xx the organization sold the policy in 20xx to trustee bm-1 founder-1's son for dollar_figure according to a written_statement by co-8 this was the cash_surrender_value of the policy bm-1 then became the beneficiary of the 19xx form_990 disclosed that the organization invested in a life_insurance_policy and that the organization was the beneficiary of the policy the form 990s for 19xx 20xx and 20xx disclosed the life_insurance premiums the 20xx form_990 disclosed that the policy was sold to bm-1 for the cash surrender the policy value of dollar_figure the decision to purchase the policy as an investment is reflected in the august 19xx minutes and the decision to sell the policy was reflected in the october 20xx minutes the decisions to buy and to sell the policy were made with only three trustees present founder-1 founder-3 and founder-2 personal_use of organization's assets for office and travel in the 20xx form_990 the organization claimed that it paid dollar_figure in travel_expenses and dollar_figure in home_office related expenses to its trustees however the organization failed to provide any receipts or source documents to support expenditures_for travel or office expenses as ordinary and necessary business_expenses or having an exempt_purpose the organization’ does not have the required_documentation to show how office space was exclusively used for department of the treasury - internal_revenue_service of rarer ts department of the treasury - internal_revenue_service form_8864 name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 the organization at two personal residences of founder-1 the organization does not have any supporting records for communication expenses bank records receipts travel logs contemporaneous meetings notes or agenda the following shows the travel_expenses the organization paid to its trustees expense cost type travel_expenses _ bm -3 travels to city from city expenses include limo airfare per_diem - - bm-4 travels from city to city expenses include taxi limo airfare perdiem 9-mar founder-1 travels to board meeting 9-mar _ founder-2 travel to board meeting - s founder-1 travels to city state to hold meeting with former faculty_member prior to her passing expenses include limo airfare per_diem founder-1 travels to city expenses include auto lodging per_diem founder-2 travels to city expenses include per_diem bm-4 travels from city to city expenses include taxi limo airfare per_diem founder-1 travels to city with customary expenses including per_diem days bm -4 travels to city with customary expenses including per_diem days bm -1 travels to city including airfare taxi and car rental and days of per_diem bm -3 travels to city from city expenses include limo airfare per_diem founder-1 travels to city expenses include taxi limo airfare per_diem founder-2 travels to city expenses include taxi limo airfare per_diem travel dissolution the organization filed its final form_990 in 20xx which shows no assets at the end of the year the 20xx form_990 showed assets of dollar_figure at the beginning of the year and no assets at the end of the year the assets were used for pay for the grant to city school and for the expenses stated above whether the tax exempt status of the org as an organization described under r c sec_501 should be revoked because it was not operated exclusively for charitable department of the treasury - internal_revenue_service of form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org purposes and because its earnings inured to the benefit of private individuals and shareholders law sec_501 c exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in order for an organization to qualify for exemption under sec_501 no part of the organization's net_earnings may inure to the benefit of any private_shareholder_or_individual regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the private benefit it standard is based on the operational_test in sec_501 requiring an organization to operate exclusively for exempt purposes an organization will be regarded as operated exclusively only if it engages primarily in activities that accomplish one or more exempt purposes such as those specified sec_501 and an organization will not be so regarded if more than an insubstantial part of its activities does no further an exempt_purpose sec_1 c -1 c the prohibition against operation of an organization for a private benefit is but another way of requiring that an organization to operate exclusively for exempt purposes ie for public benefit sec_1 c - d i and ii an organization is not organized or operated exclusively for one or more exempt purposes unless is serves a public rather than private interest sec_1_501_c_3_-1 thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests while the inurement prohibition and the private benefit analysis under the operational_test of the treasury regulations may substantially overlap the two are distinct requirements which must independently be satisfied in 670_f2d_104 9th cir the ninth circuit upheld the tax court's finding that a church failed to show that no part of its net_income inured to the benefit of private individuals the church supplied no evidence showing that the payments to its controlling members were reasonable there was no proof in the record of any regular or substantia department of the treasury internal_revenue_service of rrr ts form 886a department of the treasury- internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 church activities ‘the absence of such evidence supports an inference that the benefits to insiders were unreasonable because few employee tasks were performed in return id pincite in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 c in revrul_67_5 1967_1_cb_123 where a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government position org's sec_501 tax exempt status should be revoked because org was not operated exclusively for tax exempt charitable purposes more than an insubstantial purpose of the organization was to serve the financial needs of its founder-1 the founder substantial_contributor and trustee and her family org was operated to allow founder-1 to claim a charitable_contribution_deduction under sec_170 for the donations to org to invest over of the assets in a life_insurance_policy on her life and to sell that life_insurance_policy to her son for its cash_surrender_value additionally the net_earnings of the organization inured to the benefit of insiders when the organization made payments for unsubstantiated travel and home_office expenses a charity's assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity's income or assets for personal_use an organization is described in sec_501 only if no part of its net earings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if to the benefit of private shareholders or individuals its net_earnings inure inurement can take the form of questionable transactions that have no causal relationship to the organization’s exempt purposes but result in some benefit to an insider the insider is ina position to exercise control_over the organization’s net_earnings as if they were his her own by using them at will rather than within the limitations of a fiduciary capacity in effect the insider is using the public’s net_earnings for his her own benefit by using the organization’s assets to further the interests of organization insiders org breached the private_inurement prohibition although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir if a charity’s investments are decided in part by the needs of private interests the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir even if the transaction is characterized as an investment when a charity's investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir founder-1 contributed a total of dollar_figure to the organization from 19xx to 20xx in the same period the department of the treasury - internal_revenue_service of sss ysss form_8 a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 the organization used a total of dollar_figure for premiums in 19xx-20xx ona life_insurance_policy on life and the organization sold the policy to bm-1 founder-1’s son for dollar_figure in 20xx there is no evidence that alternative investments for the organization were considered by the board or that the insurance_policy was reviewed by anyone acting in the interests of charity there is no evidence that nd sale of the life_insurance_policy was made in a business-like fashion accordingly org was operated for a substantial non-exempt purpose see revrul_67_5 1967_1_cb_123 org’s net_earnings have inured to the benefit of insiders by deciding to take out a life_insurance_policy on the life of founder-1 and to sell that life_insurance_policy to bm-1 org put the interests of issue conclusion st onciusion org’s status as an organization described under sec_501 should be revoked because it did not operate xclusively for xempt purposes and because its assets inured to and it served the private nd org did not disclose in its xemption application that it would transfer assets to its founders or that it would operate for private benefit in the alternative whether the org should be classified as a private_foundation since it does not meet the requirements of sec_509 to be classified as other than a private_foundation law income_tax regulations sec_1 -509 a -4 c set forth the organizational_test a a organization must meet in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1 c -1 by i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii i do not expressly empower the organization to ngage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such department of the treasury internal_revenue_service of rt department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 set forth the operational_test a a organization must meet permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 c and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations income_tax regulations sec_1_509_a_-4 sets forth the nature of relationships required for sec_509 organizations in general - sec_509 a b describes the nature of the relationship required between a sec_591 organization and one or more publicly supported organizations in order for such sec_591 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 a b sets of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be three different types forth i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported department of the treasury - internal_revenue_service of department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx12 organizations income_tax regulations sec_1_509_a_-4 provides that a supporting_organization willbe considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test defined in a -4 i and the integral part test defined in a - a i responsiveness test of a -4 i i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test of a -4 i i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied iii department of the treasury - internal_revenue_service of department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 a the supporting_organization makes payments of substantially ail of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one all pertinent factors including the number of beneficiaries the length and nature d of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 department of the treasury - internal_revenue_service of form 886a of the treasury - intemal revenue service_department name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 or if such organization were a private_foundation the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law government's position as set forth above it is the government's ' pgimary position that the tax exempt status of 'tthe organization should be revoked alt ' ly the organization should be reciassited as te foundation due to congressional concems about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 c are private_foundations except for those specified in sec_509 ax1 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir org claims it is excepted from private_foundation_status and not subject_to the rules of chapter applicable to private_foundations because it meets the requirements of sec_509 a which defines supporting organizations public_charities organizations described in sec_501 c that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations that meet the requirements of sec_509 ax are excepted from private_foundation_status on the theory that the public_charities that they support rather than the public will provide are prone quarrie f 2d pincite the scrutiny to keep supporting organizations from the types of abuses to which private_foundations _ sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 ax3a relationship_test under sec_509 a b disqualified_person control test under sec_509 ax3xc overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that itis not controlled directly or indirectly by disqualified persons as set forth below org does not meet either the first or second tests and thus does not meet the requirements of sec_509 a org therefore should department of the treasury - internal_revenue_service of department of the treasury - internal_revenue_service explanation of items form name of taxpayer org schedule no or exhibit year period ended 20xx12 be reclassified as a private_foundation organizational and operational tests under sec_509 org meets the organization test of sec_1_509_a_-4 hi and iv because its governing instrument states the specified publicly_supported_organization s on whose behalf it is to be operated does not expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s and requires that org's assets will be distributed only to the designated supported organizations upon termination of the organization org does not meet the operational_test set forth in sec_1_509_a_-4 a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above the organization has served private interests and has made payments for the benefit of founder-1 her other family members and other trustees therefore the operational_test is not satisfied relationship_test under sec_509 as set forth in sec_1_509_a_-4 there are three permissible relationships i operated supervised or controlled by ii supervised or controlled in connection with and iii operated in connection with one or more publicly supported organizations org does not meet the requirements of the first or second relationships because none of the board_of trustee members were appointed by the publicly supported organizations and there is no common supervision or control by the same persons over the organization and the supported organizations org does not met the requirements of the third relationship because it does not satisfy either the responsiveness or the integral part test required for that relationship by sec_1_509_a_-4 the responsiveness test is designed to ensure that the publicly_supported_organization can influence the activities of the supporting_organization in order to meet the responsiveness test sec_1 a - i ii or iii must be satisfied org did not meet the requirements of sec_1_509_a_-4 because no board member appointed by the supported_organization had a significant voice in the operations of the supporting_organization no member of the board_of trustees was appointed by a supported_organization and the board minutes do not reflect any input by a supported_organization thus there is no indication that the supported_organization had a significant voice in the investment policies of the supported_organization or in the timing of grants or the selection of recipients see roe foundation charitable_trust v commissioner 58_tcm_402 org did not meet the requirements of sec_1_509_a_-4 because although it was a charitable_trust under state law and each specified publicly_supported_organization was a named beneficiary under the charitable trust's governing instrument there is no indication that the beneficiary organizations had the power to enforce the trust and compel an accounting understate law therefore the organization does not meet either of the responsiveness tests the integral part test is designed to ensure that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting department of the treasury - internal_revenue_service of department of the treasury - intemal revenue service form_886 a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 organization for the type of support which it provides sec_1_509_a_-4 in order to meet this test the requirements of either sec_1_509_a_-4 or iii must be satisfied because org did not perform any activities for or on behalf of publicly supported organizations aside from grants it does not meet the requirements of sec_1_509_a_-4 as described below it does not meet the requirements of sec_1_509_a_-4 either sec_1_509_a_-4 has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement org does not meet these requirements revrul_76_208 1976_1_cb_161 defined the substantially ail requirement of sec_1 a - a i iii to mean of income all facts and circumstances are considered in determining whether the substantially_all requirement is satisfied while there is no absolute rule with respect to the timing of the distributions in general a supporting_organization will satisfy the substantially_all requirement if it distribute sec_85 percent or more of its income to specified publicly supported organizations no later than the end of the year following the year the income is realized generally income for purpose of applying the percent test is reduced by related expenses and excludes contributions received and long-term_capital_gains also consistent with sec_53_4942_a_-3 of the private_foundation_excise_tax regulations a supporting_organization may carryover excess distributions for five years following the year in which the excess_distribution was made although org met the test for 20xx 20xx and 20xx it did not meet the test in 20xx or later years in 20xx org had income excluding contributions of dollar_figure to meet the requirement org would have had do pay out dollar_figure no later than the end of 20xx even with the carryover of earlier excess distributions org did not meet the integral part test income distributions carryover required_distribution for the following year 20xx 20xx 20kx 20xx 20kx sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness generally grants or distributions of amounts that are less than percent of the publicly supported organization's total support are insufficient to insure the publicly supported organization's attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly supported department of the treasury - internal_revenue_service of department of the treasury - intemal revenue service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20kx12 organization does not represent a sufficient part of the publicly supported organization's total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization's support all pertinent factors including the percentage of income received from the supporting_organization and evidence of actual attentiveness will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization sec_1_509_a_-4 furthermore where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law sec_1_509_a_-4e org failed to provide evidence that its support of co-1 or co-2 was sufficient to cause the supported organizations to be motivated to attend to the organization's operations org failed to produce any evidence that its support was a substantial program of the publicly_supported_organization there was no evidence that shows that co-1 or any other supported_organization were actually attentive for example that they participated in any board meeting or were involved in decisions regarding investments and or operations of the organization org did not even share disclose or transmit financial information with its supported organizations thus org fails the integral part test as org fails both the responsiveness test and the integral part test required under sec_1_509_a_-4 it is not operated in connection with one or more publicly supported organizations and fails the relationship_test under sec_509 issue conclusion org does not qualify as a supporting_organization under sec_509 because it fails the operational and relationship tests required by the regulations under that section the sale of the life_insurance_policy to bm-1 indicates that org's board was indirectly controlled by disqualified persons at least as of that date this constitutes a material_change from org's application_for exemption thus reclassification as a private_foundation is effective as of january 20xx conclusion the organization's tax exempt status should be revoked because it is not an organization described in sec_501 alternatively the organization should be reclassified as an organization that is a private_foundation defined in sec_509 this determination is effective january 20xx department of the treasury - internal_revenue_service of
